Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4, 6, 9-10, 13, 16 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUDIHA et al. (US 2016/0190814 A1, hereinafter BUDIHA) in view of FELLS et al. (US 8,587,154 B2, hereinafter FELLS).

    PNG
    media_image1.png
    487
    746
    media_image1.png
    Greyscale

As per claim 1, BUDIHA discloses a method for supplying power to a vehicle on a path or roadway comprising a plurality of wireless power transfer coils (See Fig.4, Items#415a-415r), the method comprising: energising the wireless power transfer coil dependent on a property detected by the control modules (See Par.46, discloses the control modules detect the presence of the vehicle and selectively activate the couplers 415a-415r via control switches 418a-418r). However BUDIHA does not disclose detecting a current or voltage induced in a de-energised through mutual inductance with an energized wireless power transfer coil of the plurality of wireless power transfer coils; and energising the wireless power transfer coil dependent on a property of the induced current or voltage to make power available to the vehicle.
FELLS discloses a wireless charging system comprising detecting the presence of the receiving device by measuring the change in mutual inductance between nearby primary coils in the charger (See Col.12, lines 20-29, disclose measuring change in mutual inductance between primary coils to detect the presence of the receiving device. According to Faraday’s law a time varying current through an inductor would induce current in a neighboring conductor, the change in mutual inductance due to the presence of a receiving object will result in a change in the value of the induced current and sensing the induced current/voltage instead of the mutual inductance would have been an obvious derivation from FELLS). 
BUDIHA and FELLS are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BUDIHA with that of FELLS by using a measurement of the mutual inductance or a property dependent on mutual inductance such as induced current or voltage to detect the presence of the receiving device for the benefit of detecting the presence of the charge receiving object i.e. a vehicle without the need for communication between the charger and the receiving object.

As per claim 22, BUDIHA discloses a vehicle detection apparatus for detecting a vehicle on a path or roadway comprising a plurality of wireless charging modules (See Par.46, discloses the control modules detect the presence of the vehicle and selectively activate the couplers 415a-

FELLS discloses a wireless charging system comprising detecting the presence of the receiving device by measuring the change in mutual inductance between nearby primary coils in the charger (See Col.12, lines 20-29, disclose measuring change in mutual inductance between primary coils to detect the presence of the receiving device). 
BUDIHA and FELLS are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by BUDIHA with that of FELLS by using a measurement of the mutual inductance to detect the presence of the receiving device for the benefit of detecting the presence of the charge receiving object i.e. a vehicle without the need for communication between the charger and the receiving object.

As per claim 2, BUDIHA and FELLS disclose the method as claimed in claim 1 as discussed above, wherein the method comprises detecting, from the induced current or voltage, a change in mutual inductance between the de-energised wireless power transfer coil and another coil of the plurality of wireless power transfer coils (See FELLS, Col.12, lines 20-29, disclose measuring change in mutual inductance between primary coils to detect the presence of the receiving device, the sense of a property indicative of mutual inductance such as induced current/voltage would have been an obvious variation of the method disclosed by FELLS).
method comprises detecting a change in the current or voltage [[is]] induced in the de-energised wireless power transfer coil when the vehicle is situated between the deenergised wireless power transfer coil and an energized coil from the plurality of wireless power transfer coils that is inducing the current or voltage in the de-energized coil, wherein the energized coil of the plurality of wireless power transfer coils is a neighboring wireless power transfer coil to the de-energized wireless power transfer coil along the path or roadway (See FELLS, Col.12, lines 20-29, disclose measuring change in mutual inductance between primary coils to detect the presence of the receiving device, the sense of a property indicative of mutual inductance such as induced current/voltage would have been an obvious variation of the method disclosed by FELLS).
	As per claim 4, BUDIHA and FELLS disclose the method as claimed in claim 1 as discussed above, wherein the method comprises detecting a change in coupling, between the de-energised wireless power transfer coil and a neighboring wireless power transfer coil of the plurality of wireless power transfer coils, from the current or voltage [[is]] induced in the de-energised wireless power transfer coil caused by the vehicle providing a magnetic path from [[a]]the neighbouring energised wireless power transfer coil to the de-energised wireless power transfer coil (See FELLS, Col.12, lines 20-29, disclose measuring change in mutual inductance between primary coils to detect the presence of the receiving device, the sense of a property indicative of mutual inductance such as induced current/voltage would have been an obvious variation of the method disclosed by FELLS).
 the wireless power transfer apparatus as claimed in claim 22 as discussed above, wherein the wireless power transfer apparatus comprises:
a switch associated with of the plurality of wireless charging modules to selectively energise the wireless charging modules to make power available to the vehicle, or selectively de-energise the wireless charging modules (See BUDIHA, Fig.4, Items#418a-418r);
a current detector associated with the detector circuit for detecting a current induced in the second wireless charging module when the second wireless charging module is de-energised (See FELLS, Col.12, lines 20-29, disclose measuring change in mutual inductance between primary coils to detect the presence of the receiving device, the sense of a property indicative of mutual inductance such as induced current/voltage would have been an obvious variation of the method disclosed by FELLS); and
a controller to control the switch of the second wireless charging module to energise the econd wireless charging module dependent on an output of the circuit (See BUDIHA, Fig.4, Items#425a-425f, disclose a plurality of controllers for activating the coils based on detected values indicating the vehicle presence).
As per claim 13, BUDIHA and FELLS disclose the wireless power transfer apparatus as claimed in claim 9 as discussed above, wherein the controller is configured to energize the second wireless charging module dependent on the magnitude of the induced current detected in the second wireless charging module (See FELLS, Col.12, lines 20-29, disclose measuring change in mutual inductance between primary coils to detect the presence of the receiving device, the sense of a property indicative of mutual inductance such as induced current/voltage as an indication of the presence of the receiving object would have been an obvious variation of the method disclosed by FELLS).
As per claims 6, 10 and 16, BUDIHA and FELLS disclose the method as claimed in claims 1, 9 and 22 comprising operating a converter of the de-energised wireless power transfer coil to make the de-energised wireless power transfer coil resonant at an operating frequency of the plurality of wireless power transfer coils such that the induced current or voltage is resonant (see FELLS Par.26 and Col.12, lines 57-58 disclose “A resonant capacitor may be placed at either the driver side or the coil side of the switch”, operating the coils at resonant frequency would ensure efficient power transfer and detection).
As per claims 23-25, BUDIHA and FELLS disclose the vehicle detection apparatus of claim 22 as discussed above, wherein the vehicle detection apparatus is configured to detect the change in coupling between the second wireless charging module and the first wireless charging module, caused by the presence of the vehicle, by sensing changes in free resonant current developed in at least one of the second wireless charging module and the first wireless charging module when the vehicle is located, with respect to the path or roadway that the vehicle is travelling along, between the second wireless charging module and the first wireless charging module (See FELLS, Col.12, lines 20-29, disclose measuring change in mutual inductance 
As per claim 26, BUDIHA and FELLS disclose the vehicle detection apparatus of claim 22 as discussed above, wherein the vehicle detection apparatus is configured to periodically short circuit the second wireless charging module, and sample the current induced in the second wireless charging module while the second wireless charging module is short circuited (See FELLS, Col.12, lines 50-51, disclose “Short-circuit the secondary coil in the receiver at low voltages to produce a high Q resonator signal”).
As per claims 27 and 31, BUDIHA and FELLS disclose a method comprising detecting a change in coupling between at least two coils of a wireless charging apparatus, caused by an object situated between the at least two coils, by measuring a free resonant current induced in a first coil of the at least two coils by a second coil of the at least two coils, and detecting a change in the free resonant current caused by the object situated between the at least two coils (See FELLS, Col.12, lines 20-29, disclose measuring change in mutual inductance between primary coils to detect the presence of the receiving device, the sense of a property indicative of mutual inductance such as induced current/voltage as an indication of the presence of the receiving object would have been an obvious variation of the method disclosed by FELLS, also see FELLS Par.26 and Col.12, lines 57-58 disclose “A resonant capacitor may be placed at either the driver side or the coil side of the switch”) .

As per claim 29, BUDIHA and FELLS disclose the method of claim 27 as discussed above, wherein the method comprises switching a first converter of the wireless charging apparatus to cause the second coil of the at least two coils to make energy available for inductive power transfer at a first frequency, and switching a second converter of the wireless charging apparatus to cause the first coil of the at least two coils to be resonant at the first frequency while not making power available for inductive power transfer (See FELLS Par.26 and Col.12, lines 57-58 disclose “A resonant capacitor may be placed at either the driver side or the coil side of the switch”, operating the coils at resonant frequency would ensure efficient power transfer and detection, see FELLS, Col.12, lines 20-29 discloses mutual inductance is measured by activating one coil and measuring the inductance with a neighboring coil).
As per claim 30, BUDIHA and FELLS disclose the method of claim 29 as discussed above, wherein the method comprises causing the second converter to periodically short circuit the first coil of the at least two coils for a fraction of a resonant cycle at the first frequency (See FELLS, Col.12, lines 50-51, disclose “Short-circuit the secondary coil in the receiver at low voltages to produce a high Q resonator signal”).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant relied on FELLS to address the amended claims to address the limitations of measuring mutual inductance or properties dependent on mutual inductance between charging coils, the mutual inductance is affected by the presence of the receiving device and as a result the induced current in de-energized coils changes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/EDWARD TSO/            Primary Examiner, Art Unit 2859